DETAILED ACTION
This Non Final Office Action is in response to Request for Continued Examination filed on 01/06/2022. Claims 1, 4-5, 8, 11-12, 15 and 18-19 have been amended. Claims 1-21 filed on 01/06/2022 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/11/2019 are accepted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Response to Amendment 
Applicant’s amendments to the Specification has overcome the USC 112(b) rejection previously set forth in the Office Action mailed on 11/02/2021.
	
	
Response to Arguments 
 Applicant’s arguments, see Applicant Remarks, Page 12-13 regarding the newly added, underlined, limitation “wherein the plurality of data segments are grouped into buckets based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket”, filed 01/06/2022, with respect to the rejections of claims 1, 8 and 15 under 35 U.S.C 103 have been fully considered and are persuasive. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art: Shalev et. al. (US 9569357 B1), hereinafter Shalev, in addition to the previously cited prior arts. Please see detailed rejection below.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1, 7-8, 13, 15 and 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 13, 15 and 20-21 of co-pending Application No. 16/588,860, hereinafter 860, in view of Kumar et. al. (US 20190079799 A1), hereinafter Kumar. This is a provisional nonstatutory double patenting rejection.
Instant Application 16/509,307
Co-pending Application 16/588,860
1. (Currently Amended) A computer-implemented method, comprising: obtaining a plurality of data segments of a data file for deduplicated storage, wherein the plurality of data segments are grouped into buckets based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which a cryptography and/or compression operation is to be executed to deduplicatively store the plurality of data segments against other data segments deduplicatively stored; 
determining status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator for use in the deduplicative storage of the plurality of data compression performance goal; 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored.
Claims 8 and 15 are similar to claim 1

obtaining a plurality of data segments of a data file for deduplicated storage, wherein the plurality of data segments are grouped into buckets based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which a cryptography and/or compression operation is to be executed 
determining status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator for use in the deduplicative storage of the plurality of data 

in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; and in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator: forwarding the data segment to the hardware cryptography/compression accelerator for execution of the cryptography and/or compression operation to obtain the processing result; and deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, wherein copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored.
Claims 8 and 15 are similar to claim 1
7. (Previously Presented) The method of claim 1, wherein the second portion of the plurality of data segment is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware cryptography/compression accelerator, performing a match of each respective fingerprint associated with each data segment of the second portion of the plurality of data segments to fingerprints of other data segments deduplicatively stored in the storage system, and identifying the second portion based on the match.
Claims 13 and 20 are similar to claim 7
6. (Previously Presented) The method of claim 1, wherein the second portion of the plurality of data segment is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware cryptography/compression accelerator, performing a match of each respective fingerprint associated with each data segment of the second portion of the plurality of data segments to fingerprints of other data segments deduplicatively stored in the storage system, and identifying the second portion based on the match.
Claims 13 and 20 are similar to claim 6
21. (Original) The data processing system of claim 15, wherein the cryptography and/or compression operation on the data segment comprises one of. a symmetric cryptography function applied to the 



Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the co-pending application contains every element of claims 1, 8 and 15 of the instant application except for the bolded limitations as seen in the above table.  However, Kumar discloses selecting a hardware processor to perform data compression in order to meet conditions/goals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 860 to incorporate the teaching of Kumar to utilize the aforementioned feature, with the motivation of achieving compression performance conditions, as recognized by (Kumar [0058]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 4, 11 and 18 recite “wherein the data segment size threshold is set to 0 when the utilization ratio of the CPU exceeds a first alarm level…wherein when the utilization ratio of the hardware cryptography/compression accelerator does not exceed neither the first alarm level nor the second alarm level, a lookup operation in a CPU utilization to data segment size threshold mapping table is performed, and a data segment size threshold is set”, emphasis in italic. There is a conflict in the above emphasized conditional statements, as drafted in the claims, which makes the claim unclear and indefinite. Particularly, if the first statement is true, i.e. CPU exceeds a first alarm level, and the second statement is also true, i.e. “accelerator does not exceed neither the first alarm level…”, then, which is to be performed for the CPU? i.e.  
1) data segment size threshold is set to 0 or 
2) segment size threshold mapping table is performed?.
For examination purpose, the above amendments is interpreted as follows: when the CPU not exceeding the first alarm level and the accelerator not exceeding the second alarm level, then segment size threshold mapping table is performed, consistent with the description in the instant application in [0037] and Figure 4 (404, 406, 408, 410).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (US 20180103018 A1), hereinafter Chauhan, in view of Danilov et. al. (US 20180173453 A1), hereinafter Danilov, Kumar et. al. (US 20190079799 A1), hereinafter Kumar and further in view of Shalev et. al. (US 9569357 B1), hereinafter Shalev.
	
Regarding claim 1 (Currently Amended), Chauhan teaches a computer-implemented method (Chauhan [0003] “systems and methods for executing cryptographic operations across different types of processing hardware.”), comprising: 
[obtaining a plurality of data segments of a data file for deduplicated storage];
obtaining a data segment of the plurality of data segments and on which a cryptography and/or compression operation is to be executed [to deduplicatively store the plurality of data segments against other data segments deduplicatively stored] (Chauhan [0324] “The packet engine 1105 may identify, according to a message or communication from the client 102a-n or the server 106a-n, a cryptographic function to be performed at the device 200…the message may include a data packet (i.e. data segment)…the packet engine 1105 may intercept the message between the client 102a-n and the server 106a-n”, where the data packet is received by the appliance device 200 illustrated in Figure 11A in order to perform the identified cryptographic function, [0331] discloses messages may differ in size, obtained/received by the 1115a-n in appliance 200 as illustrated in Figure 11A, “the packet engine 1105 may determine the subset of cryptographic operations to be performed on the one or more cryptographic processing hardware 1115a-n based on a size of data from the message undergoing the subset of cryptographic operations. Messages and the data of messages may differ in size from one another.”, where the messages correspond to plurality of data segments); 
status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator [for use in the deduplicative storage of the plurality of data segments] (Chauhan [0321] “The intermediary device may have one or more specialized cryptographic processors (e.g., cryptographic accelerators) and general computer processing units (CPUs) such as x86 based devices. Some of these cryptographic operations may be performed more optimally on some of these devices (e.g., on a specialized cryptographic processor), while others may be performed sufficiently well on certain of these devices (e.g., a CPU).
To achieve optimal distribution of these cryptographic operations across the processors, the intermediary device may determine or assign which of the devices or processors to perform which cryptographic operation. This assignment may be based on a number of factors, such as utilization of each processor, type of cryptographic operation, size of data to be processed, and/or incoming rate of data to be processed, among others for example.”
Where the status information relating to the CPU and accelerator correspond to the factors such as utilization of each processor, type of cryptographic operation, size of data); 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information relating to the CPU and the hardware cryptography/compression accelerator [to meet a compression performance goal] (Chauhan [0321] “The intermediary device may have one or more specialized cryptographic processors (e.g., cryptographic accelerators) and general computer processing units ( CPUs) such as x86 based devices…To achieve optimal distribution of these cryptographic operations across the processors, the intermediary device may determine or assign which of the devices or processors to perform which cryptographic operation… This assignment may be based on a number of factors, such as utilization of each processor, type of cryptographic operation, size of data to be processed, and/or incoming rate of data to be processed, among others for example.”); 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result (Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations with a predefined threshold for the respective cryptographic processing hardware 1115a-n. The predefined threshold may correspond to an optimal size of data for processing by the respective cryptographic processing hardware 1115a-n…an x86 processor may process or handle the data at a similar rate or within a similar time duration as a cryptographic accelerator card, when the size of the data to be processed is relatively small”, [0343] “Operation (1142) may be performed more optimally by the x86 processor 1115a for smaller record sizes and more optimally by the cryptographic accelerator 1115b for larger record sizes.”, smaller record size is processed on the CPU as disclosed in [0344], Figure 11B (1142) illustrates the assigning of a CPU or accelerator to perform the function is contingent on the record size, where the performed operation obtains processing results); 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator: forwarding the data segment to the hardware cryptography/compression accelerator for execution of the cryptography and/or compression operation to obtain the processing result (Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations with a predefined threshold for the respective cryptographic processing hardware 1115a-n. The predefined threshold may correspond to an optimal size of data for processing by the respective cryptographic processing hardware 1115a-n…an x86 processor may process or handle the data at a similar rate or within a similar time duration as a cryptographic accelerator card, when the size of the data to be processed is relatively small”, [0343] “Operation (1142) may be performed more optimally by the x86 processor 1115a for smaller record sizes and more optimally by the cryptographic accelerator 1115b for larger record sizes.”, larger record size is processed on the accelerator as disclosed in [0344], Figure 11B (1142) illustrates the assigning of a CPU or accelerator to perform the function is contingent on the record size, where the performed operation obtains processing results).
Chauhan discloses processing cryptographic operations on data messages/segments on one of selected processing elements, e.g. CPU or accelerators, where the selection of the processing element is based on status information including However, Chauhan does not disclose deduplicative storage of data messages/segments in the below limitations. Emphasis in italic.
Danilov discloses obtaining a plurality of data segments of a data file for deduplicated storage and the use in the deduplicative storage of the plurality of data segments (Danilov [0019] “In response to data being stored in storage unit 108, storage engine 107 may be configured to segment the data file into multiple segments…segments of data files are stored in a deduplicated manner within storage unit 108.”),
obtaining a data segment of the plurality of data segments to deduplicatively store the plurality of data segments against other data segments deduplicatively stored (Danilov “[0019] In response to data being stored in storage unit 108, storage engine 107 may be configured to segment the data file into multiple segments according to a variety of segmentation policies or rules. Storage engine 107 may choose not to store a segment in a storage unit if the segment has been previously stored in the storage unit. In the event that storage engine 107 chooses not to store the segment in the storage unit, it stores metadata enabling the reconstruction of the file using the previously stored segment.”, where the obtained plurality of segments are deduplicatively stored such that a data segment is compared against previously stored, in order to store segments that were not previously stored),
deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, wherein only a first portion of the plurality of data segments are stored in the storage system and copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored (Danilov discloses in [0019] “In response to data being stored in storage unit 108, storage engine 107 may be configured to segment the data file into multiple segments according to a variety of segmentation policies or rules. Storage engine 107 may choose not to store a segment in a storage unit if the segment has been previously stored in the storage unit. In the event that storage engine 107 chooses not to store the segment in the storage unit, it stores metadata enabling the reconstruction of the file using the previously stored segment. As a result, segments of data files are stored in a deduplicated manner within storage unit 108. Data stored in the storage unit may be stored in a compressed form (e.g., lossless compression: Huffman coding, Lempel-Ziv Welch coding; delta encoding: a reference to a segment plus a difference; etc.).”, where the first portion refers to segments that have not been previously stored, and therefore the first portion is stored, while the second portion refers to segments that have been previously stored and therefore, the storage engine does not store them in the storage unit, i.e. discarded, such that the data file is reconstructed in a deduplicated manner, i.e. the engine processes the segments and based on the result/finding of the processed segment decides whether to store (or not) the segment in the storage unit, such that the data file is stored in a deduplicative manner. Examiner submits that the storage engine not storing the previously stored segment indicating that no new copies of the segment is being stored other than the previously stored segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan to incorporate the teaching of Danilov to utilize the above feature, with the motivation of conserving space, as recognized by (Danilov Abstract and [0027]).
While Chauhan in view of Danilov disclose the aforementioned limitations, where Chauhan discloses determining whether cryptographic operations on data messages are to be executed on one of a number of processing elements, e.g. a CPU or accelerator, however, Chauhan in view of Danilov do not disclose determining whether compression operation executed on one of the two processing elements to meet a compression performance goal. Emphasis in italic.
Kumar disclose determining whether compression operation executed on one of the two processing elements to meet a compression performance goal (Kumar discloses in [0058-0059, 0063] and illustrated in Figure 4 (402, 412) selecting a hardware codec for data compression and determining that an alternate codec is to be selected to meet compression performance goal, e.g. [0058] “characteristics are compression rate, compressed data throughput, compression ratio”, Figure 6 (602-604,605, 610) further illustrates the selection of different available hardware codec to compress data to meet the performance/condition).

Chauhan in view of Danilov and Kumar do not disclose the below limitations.
Shalev discloses wherein the plurality of data segments are grouped into buckets based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket (Shalev Col. 7 line 31-47 “Turning now to FIG. 2, a block diagram illustrating a technique for optimistically compressing neighboring input data blocks is shown. An input data stream 200 may be received by a storage controller (e.g., storage controller 110 of FIG. 1) as part of write data for a write operation from a given client or host. In one embodiment, input data stream 200 may be partitioned into equal-sized data blocks 205, 210, 215, 220, 225, 230, etc. In one embodiment, the size of data blocks 205-230 may be 4 kilobytes (KB). In other embodiments, data blocks 205-230 may be other sizes…input data stream 200 may be partitioned into variable sized data blocks. For example, separate areas of physical storage may be used for storing different sizes of data blocks to prevent the storage space from being fragmented with variable blocking. In one embodiment, a first area may store 4 KB blocks and a second area may store 8 KB blocks. Other areas may also be utilized for storing other sizes of blocks.”).


Regarding Claims 8 and 15, they include similar limitations to claim 1, therefore the rejection applied to claim 1 is also applied to claims 8 and 15.

Regarding claim 6 (Original), Chauhan in view of Danilov, Kumar and Shalev teaches the method of claim 1, Chauhan teaches wherein the hardware cryptography/compression accelerator is a companion chip to the CPU (Chauhan [0321] “The intermediary device may have one or more specialized cryptographic processors (e.g., cryptographic accelerators) and general computer processing units (CPUs) such as x86 based devices.”, Figure 11A (1115a-n) and [0329] disclose the various cryptographic processing hardware, including CPU and accelerator as companion hardware within the appliance device 200).
Regarding Claim 13 (Original), includes similar limitations to claim 6, therefore the rejection applied to claim 6 is also applied to claim 13.  

Regarding claim 7 (Previously Presented), Chauhan in view of Danilov, Kumar and Shalev teaches the method of claim 1, 

Danilov discloses wherein the second portion of the plurality of data segment is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware cryptography/compression accelerator, performing a match of each respective fingerprint associated with each data segment of the second portion of the plurality of data segments to fingerprints of other data segments deduplicatively stored in the storage system, and identifying the second portion based on the match (Danilov discloses in [0019] “In response to data being stored in storage unit 108, storage engine 107 may be configured to segment the data file into multiple segments according to a variety of segmentation policies or rules. Storage engine 107 may choose not to store a segment in a storage unit if the segment has been previously stored in the storage unit. In the event that storage engine 107 chooses not to store the segment in the storage unit, it stores metadata enabling the reconstruction of the file using the previously stored segment. As a result, segments of data files are stored in a deduplicated manner within storage unit 108. Data stored in the storage unit may be stored in a compressed form (e.g., lossless compression: Huffman coding, Lempel-Ziv Welch coding; delta encoding: a reference to a segment plus a difference; etc.).”, where the first portion refers to segments that have not been previously stored, and therefore the first portion is stored, while the second portion refers to segments that have been previously stored and therefore, the storage engine does not store them in the storage unit, i.e. discarded, such that the data file is reconstructed in a deduplicative manner, i.e. the engine process the segments and based on the result/finding of the processed segment decide whether to store the segment in the storage unit, such that the data file is stored in a deduplicative manner,
where [0019-0020] discloses metadata/fingerprint generated and stored to locate data segments, therefore, the storage engine is able to identify/match segments to previously stored segments, and choose not to store such segments, in order to be able to restore and reconstruct data file in a deduplicated manner, [0020] “Fingerprints are mapped to a particular data object via metadata 110, enabling the system to identify the location of the data object containing a segment represented by a particular fingerprint.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of Kumar and Shalev to incorporate the teaching of Danilov to utilize the above feature, with the motivation of conserving space, as recognized by (Danilov Abstract and [0027]).

Regarding Claims 14 (Previously Presented) and 20 (Previously Presented), they include similar limitations to claim 7, and therefore the rejection applied to claim 7 is also applied to claims 14 and 20.

Regarding claim 21 (Original), Chauhan in view of Danilov, Kumar and Shalev teaches the data processing system of claim 15, wherein the cryptography one of: a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment (Chauhan [0321] “…cryptographic operations, such as (1) elliptic curve multiplication with known-point, (2) applying a Rivest-Shamir-Adleman (RSA) 2048-bit key signature to the resultant of the elliptic curve multiplication, (3) elliptic curve multiplication with unknown point to the resultant of the RSA, and/or (4) Advanced Encryption Standard (AES) record encryption and decryption operations.”, where e.g. RSA is an asymmetric cryptographic algorithm).

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of  Danilov, Kumar, Shalev and further in view of Gasser (US 10719366 B1), hereinafter Gasser.

Regarding claim 2 (Original), Chauhan in view of Danilov, Kumar and Shalev teaches the method of claim 1, wherein the status relating to the CPU and the hardware cryptography/compression accelerator comprises utilization ratios of the CPU and hardware cryptography/compression accelerator (Chauhan discloses in [0005-0006, 0321] utilization level of each processor, e.g. CPU and accelerators to be a factor, i.e. status information, related to each processor, where the utilization level corresponds to the utilization ratio/percentage in the instant application as disclosed in [0038] of the instant application,
where processor utilization for one of ordinary skill in the art before the effective filing date of the claimed invention is interpreted as the usage of processing resources, the amount of work handled by a CPU or the percentage of the amount of time the processor is busy/(doing work) compared to the processor being idle, which indicates that the utilization is directly proportional to the processor’s amount of time/cycles to complete an operation, i.e. the shorter the amount of time/cycles to complete an operation, the less busy the processor becomes for a given operation, i.e. the lower the processor is utilized), and 
wherein determining whether the cryptography Atty. Docket No.: 206368.0518.5 (P335) 24and/or compression operation on a data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information relating to the CPU and the hardware cryptography/compression accelerator further comprises: 
[determining a data segment size threshold based at least in part on the utilization ratios of the CPU and hardware cryptography/compression accelerator]; 
determining a size of the data segment (Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations…); 
when the size of the data segment is below the data segment size threshold, determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU (Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations with a predefined threshold for the respective cryptographic processing hardware 1115a-n. The predefined threshold may correspond to an optimal size of data for processing by the respective cryptographic processing hardware 1115a-n…an x86 processor may process or handle the data at a similar rate or within a similar time duration as a cryptographic accelerator card, when the size of the data to be processed is relatively small”, [0343] “Operation (1142) may be performed more optimally by the x86 processor 1115a for smaller record sizes and more optimally by the cryptographic accelerator 1115b for larger record sizes.”, smaller record size is processed on the CPU as disclosed in [0344], Figure 11B (1142) illustrates the assigning of a CPU or accelerator to perform the function is contingent on the record size); and 
when the size of the data segment is above the data segment size threshold, determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator (Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations with a predefined threshold for the respective cryptographic processing hardware 1115a-n. The predefined threshold may correspond to an optimal size of data for processing by the respective cryptographic processing hardware 1115a-n…an x86 processor may process or handle the data at a similar rate or within a similar time duration as a cryptographic accelerator card, when the size of the data to be processed is relatively small”, [0343] “Operation (1142) may be performed more optimally by the x86 processor 1115a for smaller record sizes and more optimally by the cryptographic accelerator 1115b for larger record sizes.”, larger record size is processed on the accelerator as disclosed in [0344], Figure 11B (1142) illustrates the assigning of a CPU or accelerator to perform the function is contingent on the record size).
While Chauhan discloses the aforementioned limitations and further discloses in e.g. [0351] determining/selecting a processor hardware for a cryptographic operation based on data size, and [0333] determining hardware utilization, [0347] offloading based on utilization, the system further includes a data size threshold that determines the selection of the processing hardware as disclosed in [0331], however, Chauhan in view of  Danilov, Kumar and Shalev do not explicitly disclose the below limitation where the data size threshold is based on the processors utilization.
Gasser from analogues field of invention teaches determining a data segment size threshold based at least in part on the utilization ratios of the CPU and hardware cryptography/compression accelerator (Gasser Col. 4 line 39-49 “Machine learning techniques and/or testing of differently sized workloads may be used to estimate the completion time. For example, a small operation may be sent to the accelerator and also executed on the CPU, the time to completion may be recorded on both types of hardware. The size of the operation may be increased (e.g., doubled) until a threshold size is determined, beyond which it is deemed more efficient to send workloads to the hardware accelerator. Future workloads may be dispatched to the accelerator or kept on the CPU based (at least in part) on a comparison of their size to the threshold size…In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training”, Col. 5 line 17-27 “keep track of calls that have been dispatched to the accelerator 150 and/or kept on the CPU. For example, the indirection layer 120 may store a total amount of computation (e.g., based on the size of data associated with calls) sent to the accelerator but not yet completed. If the amount of incomplete computation at the accelerator is higher than a threshold amount, then to avoid delays in processing, the indirection layer 120 may keep calls on the CPU until the accelerator's queue of work is smaller. Based on such knowledge of the accelerator's availability, the indirection layer 120 may optimize the hardware selection”,
where the determination/selection of a data threshold size; above which, accelerometer is selected, otherwise, CPU is selected, is based on completion time, and availability and incomplete computation, where the process is continuously refined, which indicates dynamic threshold.
Examiner asserts that the completion time of processors and availability and incomplete computation time corresponds to utilization. For example if a size threshold is set, but the accelerometer, which processes data with a size above the aforementioned size threshold, has an incomplete computation above a certain threshold, then the CPU will process the accelerometer data until the accelerometer workload is smaller, which indicates changing the size threshold until the utilization of the accelerometer permits processing the accelerometer data on the accelerometer,
where processor utilization for one of ordinary skill in the art is interpreted to be the usage of processing resources, the amount of work handled by a CPU or the percentage of the amount of time the processor is busy/(doing work), which indicates that utilization is directly proportional to the processor’s amount of time/cycles to complete an operation, i.e. the shorter the amount of time/cycles to complete an operation the lower the processor is utilized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of  Danilov, Kumar and Shalev to incorporate the teaching of Gasser to utilize the above feature, with the motivation of optimizing the hardware selections, as recognized by (Gasser, Col. 5 line 26-30).

Regarding Claims 9 (Original) and 16 (Original), they include similar limitations to claim 2, therefore the rejection applied to claim 2 is also applied to claims 9 and 16.
  
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Danilov, Kumar, Shalev and Gasser and further in view of Nicholson (US 20170277551 A1), hereinafter Nicholson.

Regarding claim 3 (Original), Chauhan in view of Danilov, Kumar, Shalev and Gasser teaches the method of claim 2, 
Chauhan in view of Danilov, Kumar and Shalev do not teach the below limitations.
Gasser teaches wherein determining the data segment size threshold based at least in part on the utilization ratios of the CPU and hardware cryptography/compression accelerator [comprises performing a lookup operation in a CPU utilization to data segment size threshold mapping table] (Gasser Col. 4 line 39-49 “…a small operation may be sent to the accelerator and also executed on the CPU, the time to completion may be recorded on both types of hardware. The size of the operation may be increased (e.g., doubled) until a threshold size is determined, beyond which it is deemed more efficient to send workloads to the hardware accelerator. Future workloads may be dispatched to the accelerator or kept on the CPU based (at least in part) on a comparison of their size to the threshold size…In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training”, Col. 5 line 17-27 “keep track of calls that have been dispatched to the accelerator 150 and/or kept on the CPU. For example, the indirection layer 120 may store a total amount of computation (e.g., based on the size of data associated with calls) sent to the accelerator but not yet completed. If the amount of incomplete computation at the accelerator is higher than a threshold amount, then to avoid delays in processing, the indirection layer 120 may keep calls on the CPU until the accelerator's queue of work is smaller. Based on such knowledge of the accelerator's availability, the indirection layer 120 may optimize the hardware selection”,
where the determination/selection of a data threshold size; above which, accelerometer is selected, otherwise, CPU is selected, is based on completion time, and availability and incomplete computation, where the process is continuously refined, which indicates dynamic threshold.
where the completion time of processors and availability and incomplete computation time corresponds to utilization, please see detailed rationale on utilization in claim 2), and 
wherein the data segment size threshold increases as the utilization ratio of the CPU decreases, and vice versa (Gasser Col. 4 line 39-49 “Machine learning techniques and/or testing of differently sized workloads may be used to estimate the completion time. For example, a small operation may be sent to the accelerator and also executed on the CPU, the time to completion may be recorded on both types of hardware. The size of the operation may be increased (e.g., doubled) until a threshold size is determined, beyond which it is deemed more efficient to send workloads to the hardware accelerator. Future workloads may be dispatched to the accelerator or kept on the CPU based (at least in part) on a comparison of their size to the threshold size…In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training”, Col. 5 line 17-27 “keep track of calls that have been dispatched to the accelerator 150 and/or kept on the CPU. For example, the indirection layer 120 may store a total amount of computation (e.g., based on the size of data associated with calls) sent to the accelerator but not yet completed. If the amount of incomplete computation at the accelerator is higher than a threshold amount, then to avoid delays in processing, the indirection layer 120 may keep calls on the CPU until the accelerator's queue of work is smaller. Based on such knowledge of the accelerator's availability, the indirection layer 120 may optimize the hardware selection”,
where the determination/selection of a data threshold size; above which, accelerometer is selected, otherwise, CPU is selected, is based on completion time, and availability and incomplete computation, where the process is continuously refined, which indicates dynamic threshold selection.
Examiner asserts that the refining process for selecting the most efficient threshold of the processor, is determined by increasing data size until a threshold is determined/selected, where the determination/selection is based on the completion time, related to utilization, is continuously refined, which makes it obvious to one of ordinary skill in the art to ascertain that one of two finite processes is going to occur in order to determine the threshold size based on completion time, related to utilization:
1. the data size threshold is going to increase if the completion time of the processor, related to utilization, decreases, i.e. smaller than the previous determination of the completion time, or
2. the data size threshold is going to decrease if the completion time of the processor, related to utilization, increases, i.e. larger than the previous determination of the completion time.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of Danilov, Kumar and Shalev to incorporate the teaching of Gasser to utilize the above feature, with the motivation of optimizing the hardware selections, as recognized by (Gasser, Col. 5 line 26-30).
 teaches the aforementioned limitations, however, none of the above cited art teach the below limitation.
Nicholson teaches performing a lookup operation in a CPU utilization to data segment size threshold mapping table (Nicholson  [0075] “The selection module 204 may select between FFT functions for the CPU 112, the GPU 116 and the accelerator 124 to select a function and associated processor that is most appropriate for meeting certain execution goals.”, [0077] “…characteristics of the function call may include size of the function”, [0080] “…the selection module 204 may assess current operating status of each available processor 112, 116, 120, 124, 128 and may determine that one or more of the available processors 112, 116, 120, 124, 128 is busy executing another function or program. Status of each of the available processors 112, 116, 120, 124, 128 may be a factor along with other criteria, such as maximum efficiency, maximum performance, etc.”, [0098] “…module 702 that compares energy consumption characteristics of a plurality of processors available for execution of a function. Each energy consumption characteristic varies as a function of function size”, [0099] “…the processor energy consumption characteristics are expressed graphically, a curve representing the processor energy consumption characteristics may include an initial offset followed by a curve that increases based on function size. FIGS. 11 and 12 are representative graphical representations of the processor energy consumption characteristics of three available processors and are discussed further below”, [0122] “FIG. 11 …The chart shows an energy consumption characteristic of three available processors: a CPU (e.g. CPU 112), a first accelerator (e.g. accelerator 124), and a second accelerator (i.e. another accelerator 124).”, [0124] “The comparison module 702 may use data similar to what is in FIG. 11 to compare the energy consumption characteristics and the selection module 704 may then select a processor with a processor with a lowest energy consumption characteristic. For example, the comparison module 702 may use equations, tables, etc.”, where the energy consumption characteristic of a processor of the plurality of processors includes a startup cost and energy usage (i.e. utilization) as a function of function size, where energy usage is directly proportional to time to complete an operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of Danilov, Kumar, Shalev and Gasser to incorporate the teaching of Nicholson to utilize the above feature, with the motivation of selecting a processor with the lowest energy consumption characteristic, as recognized by (Nicholson [0124]).
Regarding Claims 10 and 17, they include similar limitations to claim 3, therefore the rejection applied to claim 3 is also applied to claims 10 and 17.  

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Danilov, Kumar, Shalev and Gasser, Nicholson and further in view of Cardona (US 20070025395 A1), hereinafter Cardona.

Regarding claim 4 (Currently Amended), Chauhan in view of Danilov, Kumar, Shalev, Gasser and Nicholson teaches the method of claim 3, 
Chauhan in view of Danilov, Kumar, Shalev do not teach the below limitations
Gasser discloses wherein the data segment size threshold is set to a maximum value when the utilization ratio of the hardware cryptography/compression accelerator exceeds a second alarm level (Gasser Col. 4 line 39-49 “…The size of the operation may be increased (e.g., doubled) until a threshold size is determined, beyond which it is deemed more efficient to send workloads to the hardware accelerator. Future workloads may be dispatched to the accelerator or kept on the CPU based (at least in part) on a comparison of their size to the threshold size…In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training”, Col. 5 line 17-27 “keep track of calls that have been dispatched to the accelerator 150 and/or kept on the CPU. For example, the indirection layer 120 may store a total amount of computation (e.g., based on the size of data associated with calls) sent to the accelerator but not yet completed. If the amount of incomplete computation at the accelerator is higher than a threshold amount (i.e. second alarm level), then to avoid delays in processing, the indirection layer 120 may keep calls on the CPU until the accelerator's queue of work is smaller. Based on such knowledge of the accelerator's availability, the indirection layer 120 may optimize the hardware selection 125 by occasionally keeping calls on the CPU that otherwise would have been dispatched to the accelerator 150”,
where the determination/selection of a data threshold size; above which, accelerometer is selected, otherwise, CPU is selected, is based on completion time, and availability and incomplete computation, where the process is continuously refined, which indicates dynamic threshold.
Examiner asserts that the completion time of processors and availability and incomplete computation time corresponds to utilization. For example if a size threshold is set, but the accelerometer, which processes data with a size above the aforementioned size threshold, has an incomplete computation above a certain threshold, then the CPU will process the accelerometer data, (which indicates that the size threshold that governs when data is being processed by the processor is at a maximum since no data of any size is being processed by the accelerator during this time), until the accelerometer workload is smaller, which indicates changing the size threshold until the utilization of the accelerometer permits processing the accelerometer data on the accelerometer).
Where when “data segment size threshold is set to a maximum” is equal to enabling the CPU to perform ALL the operations of ALL data size, since all data sizes below a maximum would enable the processor to be selected as disclosed in [0023] of the instant application. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of Danilov, Kumar, Shalev and Nicholson to incorporate the teaching of Gasser to utilize 
Chauhan in view of Danilov, Kumar, Shalev and Gasser do not teach the below limitations. Emphasis in italic.
Nicholson discloses wherein when the utilization ratio of the hardware cryptography/compression accelerator does not exceed neither the first alarm level nor the second alarm level, a lookup operation in a CPU utilization to data segment size threshold mapping table is performed, and a data segment size threshold is set (Nicholson  [0075] “The selection module 204 may select between FFT functions for the CPU 112, the GPU 116 and the accelerator 124 to select a function and associated processor that is most appropriate for meeting certain execution goals.”, [0077] “…characteristics of the function call may include size of the function”, [0080] “…the selection module 204 may assess current operating status of each available processor 112, 116, 120, 124, 128 and may determine that one or more of the available processors 112, 116, 120, 124, 128 is busy executing another function or program. Status of each of the available processors 112, 116, 120, 124, 128 may be a factor along with other criteria, such as maximum efficiency, maximum performance, etc.”, [0098] “…module 702 that compares energy consumption characteristics of a plurality of processors available for execution of a function. Each energy consumption characteristic varies as a function of function size”, [0099] “…the processor energy consumption characteristics are expressed graphically, a curve representing the processor energy consumption characteristics may include an initial offset followed by a curve that increases based on function size. FIGS. 11 and 12 are representative graphical representations of the processor energy consumption characteristics of three available processors and are discussed further below”, [0122] “FIG. 11 …The chart shows an energy consumption characteristic of three available processors: a CPU (e.g. CPU 112), a first accelerator (e.g. accelerator 124), and a second accelerator (i.e. another accelerator 124).”, [0124] “The comparison module 702 may use data similar to what is in FIG. 11 to compare the energy consumption characteristics and the selection module 704 may then select a processor with a processor with a lowest energy consumption characteristic. For example, the comparison module 702 may use equations, tables, etc.”, where the energy consumption characteristic of a processor of the plurality of processors includes a startup cost and energy usage (i.e. utilization) as a function of function size, where energy usage is directly proportional to time to complete an operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of Danilov, Kumar, Shalev and Gasser to incorporate the teaching of Nicholson to utilize the above feature, with the motivation of selecting a processor with the lowest energy consumption characteristic, as recognized by (Nicholson [0124]).
While Chauhan in view of Danilov, Kumar, Shalev, Gasser and Nicholson disclose the aforementioned limitations, 
Chauhan discloses select the optimal processor to perform encryption operation based on its utilization factor. 
incomplete computation is above a threshold, i.e. first alarm level, then the processor would stop processing data, which indicate that the data size threshold is 0 since no data is being processed by the processor, however, Chauhan in view of Danilov, Kumar, Shalev, Gasser and Nicholson do not explicitly state that the processor would stall if the utilization is above a threshold level, i.e. a first alarm level.
Cardona discloses wherein the data segment size threshold is set to 0 when the utilization ratio of the CPU exceeds a first alarm level (Cardona [0013] “The present invention provides a computer implemented method, system, and computer program product of dynamic segmentation based on processor load using various steps. If a network interface card is enabled for segmentation, a determination is made as to whether a processor utilization value is greater than a threshold. If processor utilization value is above the threshold, segments are offloaded to the network interface card, wherein segments are sent to the network interface card.”, if the processor utilization reaches above a threshold (a first alarm level), then the segment would be processed by an interface card instead of the processor, which indicates stalling the processor and diverting all data of all sizes to be processed by the network interface card.
Where when “data segment size threshold is set to 0” is equal to enabling the accelerator to perform ALL the operations of ALL data size, since all data sizes above 0 would enable the accelerator to be selected as disclosed in [0023] of the instant application).
 Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of Danilov, Kumar, Shalev, Gasser and Nicholson to incorporate the teaching of Cardona to utilize the above feature, with the motivation of optimal balance between processor utilization and Ethernet performance”, as recognized by (Cardona [0022]).
Examiner notes that the combination of the above prior arts discloses all the conditional limitations disclosed in the above-mentioned claim. Cardona discloses stalling (stalling corresponds to setting threshold size to 0) the processor from performing any operation on data of all sizes if the CPU utilization is exceeding a threshold, i.e. first alarm level. Gasser discloses the processor continue to perform operations (continuing corresponds to setting threshold size to maximum), if the computation time of the accelerator exceeds a threshold, i.e. second alarm level, irrespective of the data size, Nicholson further discloses utilizing a table for mapping utilization and size for selecting appropriate processor/accelerator for performing an operation.

Regarding Claims 11 and 18, they include similar limitations to claim 4, therefore the rejection applied to claim 4 is also applied to claims 11 and 18.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Danilov, Kumar, Shalev, Gasser, Nicholson, Cardona and further in view of Balle (US 20180024861 A1), hereinafter Balle.
	
Regarding claim 5 (Original), Chauhan in view of Danilov, Kumar, Shalev, Gasser, Nicholson and Cardona teaches the method of claim 4, 
Chauhan does not disclose the below limitations.
Nicholson discloses wherein the CPU utilization to data segment size threshold mapping table… user-defined (Nicholson [0097] “Each energy consumption characteristic varies as a function of function size. The energy consumption characteristics may be supplied by a vendor, provided by a user, derived from previously executed functions, etc.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of Danilov, Kumar, Shalev, Gasser and Cardona to incorporate the teaching of Nicholson to utilize the above feature, with the motivation of selecting a processor with the lowest energy consumption characteristic by using one of finite options of a vendor, provided by a user, derived from previously executed functions, as recognized by (Nicholson [0124]).
Chauhan in view of Nicholson does not disclose the below limitations.
Cardona discloses the first alarm level… user-defined (Cardona [0062] “The threshold may be a user specified value”).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan-Gasser-
The above cited art do not disclose the below limitation.
Balle discloses …the second alarm level are user-defined (Balle discloses in [0067] “managing the allocation of accelerator resources”, [0057] “environment 1400 includes resource allocation objective data 1404 indicative of user-defined thresholds or goals ("objectives") to be satisfied during the execution of the workloads.”, where the second alarm level in the instant application pertains to the accelerator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan in view of Danilov, Kumar, Shalev, Gasser, Nicholson and Cardona to incorporate the teaching of Balle to utilize the above features, with the motivation of improve performance in terms of power consumption, life expectancy, heat production and resources, as recognized by (Balle, [0057]).
 
Regarding Claims 12 and 19, they include similar limitations to claim 5, therefore the rejection applied to claim 5 is also applied to claims 12 and 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 9507887 B1) discloses data blocks, which can be of any size including file system or database logical block size, physical block, track or cylinder and/or other size. Multiple data blocks may be of different sizes, such as different size data blocks for different storage volumes.
Lyer (US 10482677 B1) discloses in response to determining that a processor's utilization is above a threshold level, reduce an amount of data relative to an amount of first data processed. For example, reducing the second amount of data may include reducing a size, per frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497